       Case 4:19-cv-00779-BRW-JTR Document 9 Filed 08/19/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

RICHARD GILLIAM                                                                      PLAINTIFF
#209415

VS.                           Case No. 4:19-cv-00779-BRW-JTR

KEVIN SMITH, Jail Administrator/Deputy,
Lonoke County Detention Facility, et al.                                          DEFENDANTS


                                            ORDER

       I have reviewed the Partial Recommended Disposition (Doc. No. 8) submitted by United

States Magistrate Judge J. Thomas Ray. No objections were filed. After careful consideration, I

approve and adopt the Partial Recommended Disposition in all respects.

       Accordingly, Mr. Gilliam’s Motion for Preliminary Injunction (Doc. No. 5) is DENIED.

       I certify that an in forma pauperis appeal of this ruling would not be taken in good faith.1

       IT IS SO ORDERED this 19th day of August, 2020.



                                                           Billy Roy Wilson _________________
                                                           UNITED STATES DISTRICT JUDGE




       1
        28 U.S.C. § 1915(a)(3).
